Citation Nr: 0946410	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-34 486	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral upper 
extremity arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 
1971, and periods of active duty for training (ACDUTRA) until 
found medically unfit in September 2004.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2005 rating action that denied service 
connection for bilateral upper extremity arthritis.  

In November 2007, the Veteran testified at a hearing before a 
decision review officer at the RO.

In March 2008, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of May 2008, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The sole competent medical opinion on the question of the 
etiology of the veteran's bilateral upper extremity arthritis 
establishes that it is at least as likely as not that it had 
its onset in service.




CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria 
for service connection for bilateral upper extremity 
arthritis are met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A.         
§§ 101(24), 106, 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. § 
3.303(d).

The Veteran contends that he currently suffers from bilateral 
upper extremity arthritis of service origin.  He asserts that 
he injured both arms when heavy ammunition fell off of a 
truck he was loading during ACDUTRA with the National Guard, 
and that his injury was witnessed by 2 service comrades.  He 
gave testimony to this effect at the November 2007 RO and 
March 2008 Board hearings.    

In this case, the service medical records for the Veteran's 
period of active service are negative for findings or 
diagnoses of any upper extremity arthritis.  The upper 
extremities were normal on March 1971 separation examination.

Post service medical records associated with the veteran's 
National Guard service include an August 2003 examination 
report wherein the Veteran complained of stiffness in the 
wrists and elbows and occasional swollen joints in the left 
hand.  The examiner noted some hand stiffness, and the 
diagnosis was degenerative joint disease (DJD).  In November 
2003, a military examiner noted DJD as a bone/joint problem.

On mid-March 2004 examination, H. S., M.D., noted a history 
of bilateral elbow injuries during National Guard service.  
Current examination showed tender elbows with decreased grip, 
and the impressions were joint pain and tendinitis.  When the 
Veteran was seen again in late March, the elbows were tender 
with decreased range of motion bilaterally, and the 
impressions were joint pain and bilateral osteoarthritis.

On December 2005 VA outpatient examination, the veteran's 
complaints included bilateral elbow and wrist stiffness with 
decreased range of motion and decreased grip and lifting 
strength.  On current examination, the Veteran was unable to 
fully extend the elbows.  The bones on the joint area were 
prominent.  There was decreased bilateral wrist range of 
motion.  X-rays of the elbows revealed moderate to severe 
degenerative arthritic changes.

In a February 2006 application for Social Security 
Administration (SSA) disability benefits, the Veteran stated 
that his elbow and wrist pain had its onset during National 
Guard service.

In February 2006, a VA physician stated that the Veteran had 
severe rheumatoid arthritis of multiple joints and was 
permanently and totally disabled.

In March 2006, the SSA found the Veteran disabled from 
September 2005 primarily due to rheumatoid arthritis.

On April 2006 VA outpatient examination, the Veteran gave a 
history of upper extremity injury when heavy ammunition fell 
off of a truck.  Examination in October showed synovitis of 
the fingers.  The Veteran was unable to make a full fist with 
either hand.  Both wrists were severely limited in range of 
motion.  Both elbows had contractures.  X-rays revealed 
basically destroyed elbow joints and narrowing of the right 
intercostal and radial and ulnar carpal joints.  The 
impression was seropositive rheumatoid arthritis, anatomic 
class 3 to 4, functional class 3, and the physician opined 
that the Veteran was permanently and totally disabled.

Received in December 2007 was a statement from 2 service 
comrades who stated that they were with the Veteran when he 
injured his arms during ACDUTRA, and that he reported for 
sick call the next morning. 
 
March 2008 VA outpatient records noted that the Veteran had 
seropositive rheumatoid arthritis with advanced involvement 
of both elbows and hands.  In May, he was noted to have both 
osteoarthritis as well as rheumatoid arthritis.

On September 2008 VA rheumatology examination, a VA physician 
noted that the first symptoms of the veteran's arthritis 
began during National Guard service when he helped re-load 
ammunition that had fallen out of a truck.  The next day, his 
elbows were swollen, and he sought medical attention for 
this.  A physician was noted to have diagnosed osteoarthritis 
of the elbows in March 2004, and he currently had advanced 
involvement of the elbows.  Current examination showed right 
middle and left ring finger synovitis, and inability to make 
a full fist with either hand.  There was fairly severe 
limitation of motion of both wrists, and both elbows had 
contractures.  X-rays were noted to show basically destroyed 
elbow joints and narrowing of the right intercostal and 
radial and ulnar carpal joints.  The impression was 
seropositive rheumatoid arthritis, anatomic class 3 to 4, 
functional class 3, and the physician stated that it was 
difficult to state whether the veteran's rheumatoid arthritis 
began in service or not.  He opined that it seemed as likely 
as not that it did not begin in service, but also seemed as 
likely as not that it did begin in service.

In view of the National Guard service medical records 
documenting the veteran's bilateral upper extremity 
arthritis, the statement from 2 National Guard service 
comrades who witnessed the veteran's inservice bilateral 
upper extremity injury, and the veteran's post-service 
testimonial evidence and the September 2008 VA medical 
opinion at least as likely as not linking the current 
bilateral upper extremity arthritis to his military service, 
and with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the criteria for direct service 
connection for bilateral upper extremity arthritis are met.  
In this regard, the Board points out that the record contains 
no contrary medical opinion to weigh against the claim.    


ORDER

Service connection for bilateral upper extremity arthritis is 
granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


